Case: 13-13628     Date Filed: 02/03/2014   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13628
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:09-cr-20672-WMH-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

EDDIE LEE HUDSON,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (February 3, 2014)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      Eddie Lee Hudson, proceeding pro se, appeals the district court’s denial of

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). On appeal,
              Case: 13-13628    Date Filed: 02/03/2014   Page: 2 of 4


Hudson argues that Amendment 750 to the United States Sentencing Guidelines

entitles him to a modified sentence under § 3582(c)(2). He also argues that his

designation as a career offender violated the Fair Sentencing Act of 2010 (FSA), as

well as the Fifth and Eighth Amendments.

      We review de novo a district court’s conclusions regarding the scope of its

authority under § 3582(c)(2). United States v. James, 548 F.3d 983, 984 (11th Cir.

2008) (per curiam). In 2010, the FSA raised the amount of crack cocaine required

to trigger the relevant mandatory minimum imprisonment terms. See Fair

Sentencing Act of 2010, Pub. L. No. 111-220, § 2(a), 124 Stat. 2372. In order to

account for these statutory changes in crack cocaine sentencing, Amendment 750

revised the drug quantity table and lowered the base offense levels for crack

cocaine. See U.S.S.G. app. C, amend. 750, reason for amend.

      Under § 3582, district courts are permitted to modify a term of imprisonment

when a defendant “has been sentenced . . . based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2). However, “[w]here a retroactively applicable guideline amendment

reduces a defendant’s base offense level, but does not alter the sentencing range

upon which his or her sentence was based, §3582(c)(2) does not authorize a

reduction in sentence.” United States v. Moore, 541 F.3d 1323, 1330 (11th Cir.

2008).


                                         2
               Case: 13-13628    Date Filed: 02/03/2014   Page: 3 of 4


      Here, Hudson’s sentencing range was determined by his status as a career

offender under U.S.S.G. § 4B1.1. Since Amendment 750, which revised the drug

quantity tables found in U.S.S.G. §2D1.1(c), “does not alter the sentencing range

upon which” Hudson’s sentence was based, the district court lacked the authority

to reduce his sentence under §3582 (c)(2). Id.; see United States v. Berry, 701 F.3d
374, 376–77 (11th Cir. 2012) (per curiam) (holding that the district court lacked

authority to grant a § 3582(c) motion based on Amendment 750 where a

sentencing range was determined by the defendant’s status as a career offender).

      Similarly, the FSA does not entitle Hudson to a sentence reduction under

§3582(c)(2). First, his sentence was imposed in 2009, prior to the date the FSA

took effect. See United States v. Hippolyte, 712 F.3d 535, 542 (11th Cir. 2013)

(noting that the FSA does not apply to defendants who were sentenced before the

Act was enacted on August 3, 2010). Second, even if Hudson had been sentenced

after the enactment date, the FSA would not give Hudson grounds for reduction

under §3582(c)(2) because the FSA is “not a guidelines amendment by the

Sentencing Commission, but rather a statutory change by Congress.” Berry, 701
F.3d at 377.

      Lastly, Hudson’s constitutional arguments are non-justiciable under § 3582.

See 18 U.S.C. § 3582(c); United States v. Bravo, 203 F.3d 778, 782 (11th Cir.

2000) (holding that this Court lacks jurisdiction under § 3582(c) to hear


                                         3
              Case: 13-13628    Date Filed: 02/03/2014   Page: 4 of 4


“extraneous resentencing issues,” including those involving constitutional claims

which should instead be brought under § 2255). Accordingly, we affirm.

      AFFIRMED.




                                         4